

116 S2089 IS: Burial Equity for Guards and Reserves Act of 2021
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2089IN THE SENATE OF THE UNITED STATESJune 16, 2021Mrs. Shaheen (for herself, Ms. Hassan, Mr. Hoeven, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that grants provided by the Secretary of Veterans Affairs for State veterans' cemeteries do not restrict States from authorizing the interment of certain deceased members of the reserve components of the Armed Forces in such cemeteries, and for other purposes.1.Short titleThis Act may be cited as the Burial Equity for Guards and Reserves Act of 2021.2.Prohibitions on restricting interment of certain individuals in certain State veterans' cemeteries(a)GrantsSection 2408 of title 38, United States Code, as amended by the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315), is further amended—(1)in subsection (d)(2), by striking The Secretary may and inserting Except as provided in subsection (i), the Secretary may; and (2)by adding at the end the following new subsections: (i)(1)The Secretary may not establish a condition for a grant under this section that restricts the ability of a State receiving such a grant to inter in a veterans' cemetery owned by that State any individual described in paragraph (2) solely by reason of the ineligibility of such individual for burial in an open national cemetery under the control of the National Cemetery Administration under section 2402(a) of this title. (2)An individual described in this paragraph is the following: (A)Any member of a reserve component of the Armed Forces whose service was terminated under honorable conditions. (B)Any member of the Army National Guard or the Air National Guard whose service was terminated under honorable conditions.(C)Any member of the Reserve Officers' Training Corps of the Army, Navy, or Air Force whose death occurs under honorable conditions while a member of the Reserve Officers’ Training Corps of the Army, Navy, or Air Force.(D)Any spouse of any member described in subparagraphs (A) through (C).(E)Any minor child or unmarried adult child (as such terms are defined in section 2402(a) of this title) of any member described in subparagraphs (A) through (C).(j)The Secretary may not deny an application for a grant under this section solely on the basis that the State receiving such grant may use funds from such grant to expand, improve, operate, or maintain a veterans’ cemetery to allow for the interment of individuals described in subsection (i)(2)..(b)Prohibition on enforcing certain conditions on grants for State veterans' cemeteriesThe Secretary of Veterans Affairs may not enforce a condition on a grant described in subsection (i)(1) of section 2408 of title 38, United States Code, as added by subsection (a), that was established before the date of the enactment of this Act.(c)Plot allowancesSection 2303(b)(1) of title 38, United States Code, is amended—(1)by striking and (ii) members and inserting (ii) members; and(2)by striking other than dishonorable, and and inserting other than dishonorable, or (iii) described in section 2408(i)(2) of this title.